DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  acronyms should be initially spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites an “RNN” which is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "said information" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "said information" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davis, US Patent Application Publication Number 2015/0088835 (hereinafter Davis).
Regarding claim 1, Davis discloses a system for analyzing input crowdsourced information and creating a report based on the information [paragraph 0017], comprising a plurality of user computational devices, each user computational device comprising a user app [paragraphs 0021, 0030, 0096]; a server, comprising a server interface and an AJ (artificial intelligence) engine [paragraph 0098, 0103]; and a computer network for connecting said user computational devices and said server [paragraph 0100-0101]; wherein crowdsourced information is provided through each user app and is analyzed by said AI engine, wherein said AI engine determines a quality of said information received through each user app, wherein said quality of information comprises at least a level of detail and a determination of bias; and wherein said AI engine creates a report based on the information and said quality of said information [paragraphs 0034, 0036, 0052].
Regarding claim 5, Davis discloses wherein said AI engine comprises deep learning and/or machine learning algorithms [paragraph 0103].
Regarding claim 7, Davis discloses wherein each user app is associated with a unique user identifier and wherein said AI engine further determines quality of information received through said user app according to said unique user identifier, including with regard to information previously received according to said unique user identifier [paragraphs 0052, 0061 and further wherein it is inherent in the art that each user has a unique user identifier].
Regarding claim 8, Davis discloses wherein said user computational device comprises a mobile communication device and wherein said unique user identifier identifies said mobile communication device [paragraph 0014 and further wherein it is inherent in the art that each user device has a unique user identifier].
Regarding claim 9, Davis discloses said crowdsourced information comprises crime tips [paragraph 0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.  
Regarding claim 6, Davis does not specifically disclose wherein said AI engine comprises an algorithm selected from the group consisting of word2vec, a DBN, and a CNN.   However, the Examiner takes Official Notice that it is well known in the art to employ various algorithms for AI.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include these algorithms.  The motivation for this modification would have been a matter of design choice which lacks criticality to the overall function of the invention as the reference discloses various models can be used [paragraph 0103].  

Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Teevan et al., US Patent Number 9,942,354, disclose providing crowdsourced answers to information needs presented by search engine or social networking applications.
Lafontaine, US Patent Application Publication Number 2020/0143242, discloses a system and method for creating and providing crime intelligence based on crowdsourced information stored on a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 2, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644